DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites, “said said wall” on line 2.  It appears that this should be “said side wall.”  
Claim 9 also recites “wherein the thickness of said [side] wall is higher than the thickness of the at least one….”  For consistency, the term “higher” should be amended to “greater.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “preferably both, of said first end wall and said second end wall” on line 6.  This limitation is not clear as to whether the limitations following the term preferably are required.
Claims 7-11 similarly recite the limitation, “preferably” thus making the claims unclear as to whether the limitations following the term “preferably” are required.
Claim 2 recites the limitation “coating barrier layers.”  This limitation is unclear if it is referring to “at least one coating barrier layer” as recited in claim 1 or other coating barrier layers.  Correction is required.
Claim 4 recites the limitation, “said coating barrier layer.”  This limitation lacks proper antecedent basis, as claim 1 recites, “at least one coating barrier layer.”  The claim is thus unclear as to whether it is intending to limit the barrier layer to one.
Claim 3, 5 and 6 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4-6, 10 and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Andrae (WO 2015177591 - cited on IDS).
Regarding claim 1, Andrae discloses a cartridge with a filling of at least one substance for preparing a liquid product (page 2, lines 1-3), said cartridge including a side wall (figure 3, item 12b), a first end wall through which said liquid can flow from the cartridge (figure 3, item 13, page 17, lines 10-15; figure 7, item 21, page 21, line 14;) and a second end wall of the cartridge at the opposite side with respect to said first end wall (figure 3, item 12a; figure 7, item 28).  Andrae further teaches the side wall and two end walls are compostable (see page 4, line 33 to page 5, line 7).   It is noted that the claim only requires one of the first or second end wall to have the first and second compostable layers with the barrier coating. 
In this regard, Andrae discloses the first end wall comprises a first compostable material, such as polylactic acid (see figure 8, item 40a; page 21, lines 23-24) with a second compostable material (see figure 8, item 40c; page 21, lines 26-30: PLA and/or cellulose).  Andrae further discloses an oxygen barrier coating layer sandwiched between the first and second compostable material (see figure 8, item 40b, page 21, lines 24-27).  Andrae further discloses on page 18, lines 27-32 a first compostable layer of PLA (figure 7, item 21a), and a second compostable layer (Figure 7, item 21f) such as a layer of cellulose or PLA (see page 20, lines 6-15).  Andrae also discloses between the above mentioned layers is positioned an oxygen barrier layer such as PVOH or silicone or aluminum metal oxide coatings (figure 7, item 21d, page 19, lines 15-32).  
Regarding claim 4, Andrae discloses the coating barrier layer can be PVOH, as well as silicon or aluminum oxide coatings, as discussed above.
Regarding claim 5 and 6, Andrae discloses the first compostable material can be polylactic acid and thus reads on synthetic polymers as recited.
Regarding claims 10 and 11, Andrae discloses that the first end wall can have a 10 micron first compostable layer (13a); a second compostable layer (13f) that is 50 microns thick; as well as an intermediate layer (13b) that can be 30 microns thick (see page 19, lines 9-13); a barrier coating layer (13c) that is 5 microns thick (see page 17, lines 4-10) with an adhesive layer that can be 2 microns thick (see page 15, line 18).  Therefore, Andrae discloses an end wall thickness of 10+50+30+5+2+2 (2 adhesive layers) for a 99 micron thick end wall, which thus falls within the range of 20microns to 2mm as recited in claim 10 and also falls within the range recited in claim 11 of 60-300 microns.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Andrae (WO 2015177591).
Andrae has been relied on as already discussed above.  
Regarding claim 2, Andrae teaches that the oxygen barrier coating can be present in the housing and the closing element as a preference (see page 5, lines 15-19) and therefore teaches that the closing element (i.e. first end wall) is the only portion of the cartridge that has an oxygen barrier layer coating.  On page 11, lines 29-32, Andrae encompasses that the housing can be made entirely from PLA.  Similarly, on page 13, lines 13-15, Andrae encompasses the housing made from one compostable material, which need not be coating barrier layers, especially as page 13, lines 19-28 further teach that only the laminated film for the closure can have the oxygen barrier layer.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Andrae (WO 2015177591) in view Koller (US 20140272018).
Andrae has been relied on as already discussed above.  
Claim 3 differs from Andrae in specifically reciting “wherein the side wall has a thickness comprised between 400 and 2500 micron.”
However, Koller, who is also directed to beverage cartridges, teaches a cartridge sidewall with a thickness of 0.4-0.7mm (i.e. 400-700 microns), so as to have a desired strength to the sidewall (See paragraph 55). 
Andrae’s cartridges can be used under pressure (see at least, page 17, lines 25-26) and Koller is also directed to beverage cartridges that also are used under pressure (paragraph 55).  Therefore, it would have been obvious to one having ordinary skill in the art, to modify Andrae and use a cartridge wall thickness such as 400-700 microns, for the purpose of providing the desired strength to the sidewall.
Regarding claim 9, it is noted that Andrae as discussed above in the rejection of claim 10 and 11, discloses the first end wall with a thickness of 69 microns.  Koller teaches a side wall with a thickness of 700 microns, and therefore, in view of Koller, the combination teaches that the thickness of said side wall is greater than the thickness of said first end wall.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Andrae (WO 2015177591) in view of Camera (US 20120070542), Okamoto (US 20170107034) and Cloutier (US 20140349045).
Andrae has been relied on as already discussed above.  
Regarding claims 7-8, it is noted that Andrae teaches sealed beverage producing cartridges that are desirably impermeable to oxygen and water vapor, as discussed above, and keep the contents fresh (see page 15, line 19).  Andrae teaches impermeability to oxygen and water vapor for the closing element and capsule body (see page 13, lines 5-10; page 6, lines 4; page 5, lines 15-19).   
While Andrae is not specific to the particularly claimed oxygen and water vapor transmission rates, it is noted that Camera teaches a beverage producing cartridge having a cartridge body and lid are configured to limit or otherwise control the transmission of water vapor and oxygen (see paragraph 34 - “one or more portions of the cartridge 300 are configured to limit…”); and where the oxygen transmission rate can be less than 0.5cc/m2/day (i.e. less than 0.0322 cc/100in2/day or 0.000322 cc/in2/day) and the water vapor transmission rate can be less than 0.05g/m2/day (i.e. less than 0.00322 g/100in2/day, or 0.0000322 g/in2/day) (see paragraph 34).  Camera also teaches the use of biodegradable materials for the cup and lid (see paragraph 40).  Based on a per square inch of package, Camera teaches an oxygen and water vapor transmission rate that meets the claimed range, especially since it would have been obvious to one having ordinary skill in the art that such beverage cartridges are known to vary in size and area.  Furthermore, Okamoto teaches a compostable beverage cartridge that can have an oxygen transmission rate to be less than 0.3cc-mil/100in2-day-atm (or. 0.003cc-mil/in2-day-atm) (see paragraph 38) and where the oxygen transmission rate can be further lowered as desired (see paragraph 38).  Per square inch of package, Okamoto also teaches an oxygen transmission rate within the claimed range, and is thus seen to encompass the claimed range, especially since it would have been obvious to one having ordinary skill in the art that such beverage cartridges are known to vary in size and area.  Also, Cloutier teaches compostable packaging materials for foods (abstract; paragraph 5) that can desirably have an oxygen transmission rate of less than 0.06 cc/100in2-day and a water vapor transmission rate of less than 1.9g/100in2-day (see paragraph 22).  Similar to above, per square inch, 
It is noted that the combination teaches similar compostable materials as disclosed by Applicant (see Applicant’s specification on page 10, line 20 to page 11, line 3), which is similar to the materials taught by Andrae (see page 8, line 14 to page 9, line 16; page 10, lines 8-15).  Andrae further teaches similar materials for the first end wall as recited in Applicant’s claims and specification.  Camera, Okamoto and Cloutier further teach materials for beverage producing cartridges and food packages that desirably reduce the oxygen barrier and water vapor transmission rates to within the claimed range.  
Therefore, it would have been obvious to one having ordinary skill in the art to use similar materials to achieve the desired oxygen and water vapor transmission rates, especially as Andrae desires to keep the contents fresh prior to use.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Andrae (WO 2015177591) in view of Fond (US 5656311). 
Further regarding claim 9, it is noted that the claim differs from Andrae as applied to claim 1 in specifically reciting the side wall thickness is “higher” than at least one of the first and second end wall.
It is noted however, that Fond teaches a capsule that can have a thickness of 500 microns (see column 3, lines 58-60) and where the sealing membrane (i.e. first end wall) can have a thickness of 50 microns (see column 3, lines 64-67) so as to be .


Claims 1, 2, 4-6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanni (WO2012077066 - cited on IDS) in view of Andrae (WO 2015177591).
Regarding claim 1, Vanni teaches a cartridge (see figure 1, 2) with a filling of at least one substance for preparing a liquid product (see at least, the abstract “powdered coffee”; page 4, lines 19-21), said cartridge including a side wall (figure 2, item 140), a first end wall (figure 2, item 142) through which said liquid product can flow from the cartridge and a second end wall (figure 2, item 16) of the cartridge at the opposite side with respect to said first end wall, wherein said side wall, said first end wall and said second end wall comprise compostable material (see page 4, lines 1-18; page 11, lines 24-34; page18, lines 20-22).
Vanni further teaches a fluid tight seal (see page 7, lines 19-20).  Since Vanni also teaches that the cartridge is designed to be punctured, and further teaches a fluid tight seal, it would have been obvious to one having ordinary skill in the art, that Vanni also desired a degree of impermeability to the cartridge.
Claim 1 differs from Vanni in specifically reciting, “wherein at least one of said first end wall and said second end wall have a layered structure with at least one layer of a first compostable material and at least one layer of a second compostable material, 
It is initially noted that the claim only requires one of the first or second wall to have the above structure.  Therefore, the claim has been construed as differing from Vanni in the particulars of the second end wall.
In this regard, it is noted that Vanni teaches that the sealing foil can be compostable and use a combination of materials (see page 15, lines 5-20).  This is similar to materials disclosed by Applicant.   
Nonetheless, Andrae a beverage cartridge for producing beverages, that is also compostable and comprises a sealing film (i.e. first end wall) that is also a compostable sealing film (see page 4, line 33-34), which has a first compostable material, such as polylactic acid (see figure 8, item 40a; page 21, lines 23-24) with a second compostable material (see figure 8, item 40c; page 21, lines 26-30: PLA and/or cellulose).  Andrae further teaches an oxygen barrier coating layer sandwiched between the first and second compostable material (see figure 8, item 40b, page 21, lines 24-27).  Andrae further teaches on page 18, lines 27-32 a first compostable layer of PLA (figure 7, item 21a), and a second compostable layer   (Figure 7, item 21f) such as a layer of cellulose or PLA (see page 20, lines 6-15).  Andrae also teaches between the above mentioned layers is positioned an oxygen barrier layer such as PVOH or silicone or aluminum metal oxides (figure 7, item 21d, page 19, lines 15-32).  Andrae further teaches that the oxygen barrier layer is also impermeable to water vapor, thus teaching a water vapor barrier (see page 5, line 23 to page 6, line 31; page 25, lines 14-15).  
Andrae teaches that such barrier protection via the closing film has been advantageous for keeping the beverage producing materials within the cartridge fresh (see page 15, line 19).  To thus modify Vanni’s sealing second end wall, and to use a multilayered compostable material, as taught by Andrae, would have been obvious to one having ordinary skill in the art, for the purpose of keeping Vanni’s contents fresh.
Regarding claim 2, Vanni teaches that the cartridge wall is also compostable, as discussed above with respect to claim 1.  On page 12, lines 1-15; page 14, lines 25-31, Vanni teaches that the side wall can be compostable but free from coating barrier layers. 
Regarding claim 4, in view of Andrae, the combination teaches the coating barrier layer can be PVOH, and silicon or aluminum oxides coatings, as discussed above.
Regarding claims 5 and 6, in view of Andrae the combination teaches the first compostable material can be polylactic acid, and thus reads on synthetic polymers as recited.
Regarding claims 10 and 11, Andrae discloses that the first end wall can have a 10 micron first compostable layer (13a); a second compostable layer (13f) that is 50 microns thick; as well as an intermediate layer (13b) that can be 30 microns thick (see page 19, lines 9-13); a barrier coating layer (13c) that is 5 microns thick (see page 17, lines 4-10) with an adhesive layer that can be 2 microns thick (see page 15, line 18).  Therefore, Andrae discloses an end wall thickness of 10+50+30+5+2+2 (2 adhesive layers) for a 99 micron thick end wall, which thus falls within the range of 20microns to 2mm as recited in claim 10 and also falls within the range recited in claim 11 of 60-300 microns.
Modification of Vanni’s second wall to have the . 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Vanni (WO2012077066) as the primary reference, and in further view Koller (US 20140272018).
Claim 3 differs from the combination in specifically reciting “wherein the side wall has a thickness comprised between 400 and 2500 micron.”
However, Koller, who is also directed to beverage cartridges, teaches a cartridge sidewall with a thickness of 0.4-0.7mm (i.e. 400-700 microns), so as to have a desired strength to the sidewall (See paragraph 55). 
Vanni’s cartridges are to be used under pressure (see at least, page 1, line 12) and Koller is also directed to beverage cartridges that also are used under pressure (paragraph 55).  Therefore, it would have been obvious to one having ordinary skill in the art, to modify Vanni and use a cartridge wall thickness such as 400-700 microns, for the purpose of providing the desired strength to the sidewall.
Regarding claim 9, it is noted that Andrae as discussed above in the rejection of claim 10 and 11, teaches an end wall with a thickness of 69 microns.  Koller teaches a side wall with a thickness of 700 microns, and therefore, in view of Koller, the combination teaches that the thickness of said side wall is greater than the thickness of said second end wall.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Vanni (WO2012077066) as the primary reference, and in further view of Camera (US 20120070542), Okamoto (US 20170107034) and Cloutier (US 20140349045).
Regarding claims 7-8, it is noted that in view of Andrae, the combination teaches sealed beverage producing cartridges that are desirably impermeable to oxygen and water vapor.  Andrae teaches impermeability to oxygen and water vapor for the closing element and capsule body (see page 13, lines 5-10; page 6, lines 4; page 5, lines 15-19).   
While the combination not specific to the particularly claimed oxygen and water vapor transmission rates, it is noted that Camera teaches that the cartridge body and lid are configured to limit or otherwise control the transmission of water vapor and oxygen (see paragraph 34 - “one or more portions of the cartridge 300 are configured to limit…”); and where the oxygen transmission rate can be less than 0.5cc/m2/day (i.e. less than 0.0322 cc/100in2/day or 0.000322 cc/in2/day) and the water vapor transmission rate can be less than 0.05g/m2/day (i.e. less than 0.00322 g/100in2/day, or 0.0000322 g/in2/day) (see paragraph 34).  Camera also teaches the use of biodegradable materials for the cup and lid (see paragraph 40).  Based on a per square inch of package, Camera teaches an oxygen and water vapor transmission rate that meets the claimed range, especially since it would have been obvious to one having ordinary skill in the art that such beverage cartridges are known to vary in size and area.  Furthermore, Okamoto teaches a compostable beverage cartridge that can have an 
It is noted that the combination teaches similar compostable materials as disclosed by Applicant (see page 10, line 20 to page 11, line 3), which is similar to the materials taught by Vanni (page 11, line 35 to page 12, line 15; page 14, lines 25-31).  Andrae further teaches similar materials for the first end wall as recited in Applicant’s claims and specification.  Camera, Okamoto and Cloutier further teach materials for beverage producing cartridges and food packages that desirably reduce the oxygen barrier and water vapor transmission rates to within the claimed range.  
Therefore, it would have been obvious to one having ordinary skill in the art to use similar materials to achieve the desired oxygen and water vapor transmission rates, especially as Vanni and Andrae desire to keep the contents fresh prior to use.  

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Vanni (WO2012077066) as the primary reference, and in further view of Fond (US 5656311). 
Further regarding claim 9, it is noted that the claim differs from the combination applied to claim 1 in specifically reciting the side wall thickness is “higher” than at least one of the first and second end wall.
It is noted however, that Fond teaches a capsule that can have a thickness of 500 microns (see column 3, lines 58-60) and where the sealing membrane (i.e. first end wall) can have a thickness of 50 microns (see column 3, lines 64-67) so as to be pierceable.  Modification of the combination to have a thickness of the side wall be greater than the second end wall would have been obvious to one having ordinary skill in the art for the purpose of ensuring the puncturability of the end wall and the strength of the side wall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VIREN A THAKUR/Primary Examiner, Art Unit 1792